COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-173-CV



FARMERS INSURANCE EXCHANGE	APPELLANT



V.



BEVERLY ANN MCNEELY, INDIVIDUALLY AND	APPELLEES

AS INDEPENDENT EXECUTRIX OF THE ESTATE

OF PHYLLIS MAY TEMPLE, MARY JANE MCNEELY,

ELIZABETH LYNN MCNEELY LITTLEPAGE RETZEL,

DAVID GREGSON MCNEELY, AND STEWART LEE

TEMPLE, INDEPENDENT EXECUTOR OF THE ESTATE

OF JAMES TEMPLE, DECEASED



----------

FROM THE 30
TH
 DISTRICT 
COURT OF WICHITA COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellant’s Unopposed Motion To Dismiss Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: October 20, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.